FILED
                                                  United States Court of Appeals
                       UNITED STATES COURT OF APPEALS     Tenth Circuit

                                                                    February 14, 2012
                               FOR THE TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
    CHERYL F. STAFFORD,

                 Plaintiff-Appellee,

    v.                                                     No. 11-7045
                                                  (D.C. No. 6:10-CV-00030-FHS)
    JEANINE STEWART,                                       (E.D. Okla.)

                 Defendant-Appellant,

    and

    MCCURTAIN COUNTY JAIL
    TRUST; JASON LINCOLN,

                 Defendants.


                               ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and BALDOCK, Circuit Judges.



          Defendant Jeanine Stewart appeals the district court’s partial denial of her

motion for summary judgment in which she asserted qualified immunity from


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
plaintiff Cheryl Stafford’s claim of deliberate indifference to medical needs.

Exercising jurisdiction under 28 U.S.C. § 1291, we reverse and remand with

instructions to grant judgment in favor of Ms. Stewart.

I.    BACKGROUND

      The parties are familiar with the facts, so we recite only those relevant to

Ms. Stewart’s appeal. In 2007, Ms. Stafford was detained for about five weeks in

the McCurtain County, Oklahoma, Detention Center (MCDC) on a drug charge.

On admission, she reported a history of high blood pressure, and MCDC staff

provided her with daily medication for it throughout her detention. She claimed

that she repeatedly requested, orally and in writing, to see a nurse because she

was having headaches, dizziness, and a stiff neck, but MCDC staff ignored her

requests. She further alleged other inmates made similar requests on her behalf.

One morning, she felt a pop in her neck, developed a severe headache, began

vomiting, and was unable to move her extremities. She was sent to a hospital and

underwent brain surgery to repair a subarachnoid hemorrhage related to two

aneurysms. She is now considered disabled by the Social Security

Administration.

      In this action, Ms. Stafford identified two ways that Ms. Stewart denied her

adequate medical care that caused her serious harm. 1 First, Ms. Stafford claimed


1
      The district court granted summary judgment on claims Ms. Stafford raised
                                                                  (continued...)

                                        -2-
Ms. Stewart gave her a different medication or the wrong dosage. Second, she

claimed Ms. Stewart delayed treatment at the hospital when she told the doctors

there that Ms. Stafford may have ingested methamphetamine on the morning of

her seizure. The district court granted qualified immunity to Ms. Stewart on these

bases of the claim against her, and Ms. Stafford has not taken issue with those

rulings.

      The district court identified a third basis for Ms. Stafford’s claim against

Ms. Stewart, namely, that Ms. Stewart delayed medical care by not responding to

Ms. Stafford’s requests to see a nurse about her headaches and dizziness. 2 The

district court determined there was a factual dispute that prevented summary

judgment—whether Ms. Stafford had complained to Ms. Stewart about her

headaches and dizziness. The court concluded that if a jury resolved that dispute

in plaintiff’s favor, she could establish a case of deliberate indifference because


1
 (...continued)
against the other defendants. The court’s rulings on those claims are not before
us.
2
       On appeal, Ms. Stewart states that Ms. Stafford did not assert this claim
specifically against her. Our review of the record indicates that the extent of
Ms. Stafford’s claim against Ms. Stewart is somewhat unclear, but in the
complaint Ms. Stafford alleged generally that Ms. Stewart was liable for “all
actual damages” arising from “[t]he delay of treatment and consequent ruptured
aneurysm.” Aplt. App. at 16, ¶¶ 13, 15. Given Ms. Stewart’s failure to develop
any argument that the district court erred in construing Ms. Stafford’s claim
against her, we consider the allegation sufficient to encompass Ms. Stewart’s
alleged failure to respond to Ms. Stafford’s complaints about headaches and
dizziness.

                                         -3-
(1) she had a serious medical condition, which the court characterized as high

blood pressure accompanied by dizziness and headaches; and (2) Ms. Stewart

delayed medical care, resulting in the violation of the clearly established right to

adequate medical care. This appeal followed.

II.   ANALYSIS

      We review de novo a district court’s denial of qualified immunity at the

summary judgment stage. See Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir.

2009). “When a defendant asserts qualified immunity at summary judgment, the

burden shifts to the plaintiff to show that[] (1) the defendant violated a

constitutional right and (2) the constitutional right was clearly established.” Id.

      Through the due process clause of the Fourteenth Amendment, pretrial

detainees such as plaintiff are protected against the denial of adequate medical

attention by the Eighth Amendment. Id. At the time of Ms. Stafford’s detention

in 2007, this right was clearly established. See Olsen v. Layton Hills Mall,

312 F.3d 1304, 1315 (10th Cir. 2002) (“The right to custodial medical care is

clearly established.”). Accordingly, our analysis of the qualified-immunity

question focuses on whether plaintiff met her burden of showing that Ms. Stewart

violated a constitutional right.

      A successful Eighth-Amendment claimant must show “deliberate

indifference to serious medical needs.” Martinez, 563 F.3d at 1088 (internal

quotation marks omitted). “[A]n inadvertent failure to provide adequate medical

                                         -4-
care does not rise to a constitutional violation.” Id. (internal quotation marks

omitted). The deliberate-indifference test has an objective and a subjective

component. Under the objective component, the harm suffered must be

“sufficiently serious to be cognizable under the Cruel and Unusual Punishment

Clause of the Eighth Amendment.” Id. (internal quotation marks omitted). “[I]t

is the harm claimed by the prisoner that must be sufficiently serious to satisfy the

objective component, and not solely ‘the symptoms presented at the time the

prison employee has contact with the prisoner.’” Id. (quoting Mata v. Saiz,

427 F.3d 745, 753 (10th Cir. 2005)).

      The subjective component of the deliberate indifference test requires a

plaintiff to “show that the defendants knew [s]he faced a substantial risk of harm

and disregarded that risk, by failing to take reasonable measures to abate it.” Id.

at 1089 (internal quotation marks omitted). “The factfinder may conclude that a

prison official subjectively knew of the substantial risk of harm by circumstantial

evidence or from the very fact that the risk was obvious.” Id. (internal quotation

marks omitted). But a prison official is not “liable under the Eighth Amendment

for denying an inmate humane conditions of confinement unless the official

knows of and disregards an excessive risk to inmate health or safety.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). In other words, “the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Id. “[T]he symptoms

                                         -5-
displayed by the prisoner are relevant to the subjective component of deliberate

indifference. The question is: ‘were the symptoms such that a prison employee

knew the risk to the prisoner and chose (recklessly) to disregard it?’” Martinez,

563 F.3d at 1089 (quoting Mata, 427 F.3d at 753).

      With these principles in mind, we will assume that the district court’s

formulation of the harm—high blood pressure accompanied by headaches and

dizziness—was objectively serious because we are persuaded by one of

Ms. Stewart’s arguments on the subjective component. Ms. Stewart contends that

Ms. Stafford’s testimony regarding what she told Ms. Stewart was too vague to

meet her burden of showing that Ms. Stewart consciously knew of and

disregarded a substantial risk of serious harm. We agree. The district court

considered there to be a factual dispute whether Ms. Stafford complained to

Ms. Stewart about headaches and dizziness. Although we may not review the

district court’s determination that a factual dispute exists, we can consider

whether Ms. Stewart is entitled to qualified immunity as a matter of law under

Ms. Stafford’s version of the facts. See Johnson v. Martin, 195 F.3d 1208, 1214

(10th Cir. 1999). Significantly, the district court did not evaluate what

Ms. Stafford allegedly said to Ms. Stewart to determine if Ms. Stewart knew she

faced a substantial risk of harm and disregarded that risk; the court simply

concluded that Ms. Stafford had met her burden on the subjective prong. The

record does not support that conclusion.

                                           -6-
      Ms. Stafford provided no evidence of observable symptoms. Therefore,

assuming for purposes of appeal that she told Ms. Stewart something about her

headaches and dizziness and that Ms. Stewart was aware that she was on

medication for high blood pressure, Ms. Stafford’s claim depends on what she

said to Ms. Stewart. However, Ms. Stafford’s factual support on that point is

meager. In her deposition testimony, she says she complained about her

headaches and dizziness to every jailer who worked “on the female side,”

including appellant “Stewart,” but added, “I can’t remember who it was.” Aplt.

App. at 183. She further testified that she submitted written requests to see the

jail nurse, either by putting them “in the window,” id. at 186, or by handing them

to a jailer, id. at 185-86, but she could not remember which jailers she handed a

written request to, id. at 185. When asked what she put in the written requests,

she replied: “I was in need to see a nurse, I’m dizzy, it’s getting worse, bad, stiff

neck, can’t move my head at all, need help. Anything I could write to make, to

try to get their attention that something’s wrong with me, I need to see a nurse.”

Id.

      Ms. Stafford’s testimony fails to provide a sufficient factual basis for

reaching the conclusion that Ms. Stewart knew of a substantial risk of serious

harm and disregarded it. There is no indication of what she said to Ms. Stewart,

or of when or how often she asked Ms. Stewart to see a nurse. Further, she could

not say she gave any of her written requests to Ms. Stewart, so her appellate

                                          -7-
argument that she complained about a stiff neck in addition to headaches and

dizziness is speculative with respect to Ms. Stewart. These are significant

shortcomings because the record indicates that the MCDC employs twenty-four

detention officers, see Aplt. App. at 202. Although there is no indication how

many of those officers worked on the female side, Ms. Stafford elected to sue

only Ms. Stewart. Without more specific details regarding what Ms. Stafford said

to Ms. Stewart, there is an insufficient factual basis to conclude that Ms. Stewart

knew or should have known of a risk of serious harm to Ms. Stafford and that she

disregarded that risk. Accordingly, Ms. Stafford failed to meet her burden on the

subjective component of the deliberate indifference test, and Ms. Stewart is

entitled to qualified immunity.

III.   CONCLUSION

       The judgment of the district court is REVERSED, and this case is

REMANDED with instruction to enter judgment in favor of defendant Jeanine

Stewart.

                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -8-